Title: 12th.
From: Adams, John Quincy
To: 


       I called in the afternoon for about half an hour, at the office. Attended Miss Coombs’s funeral. It was very long. I walk’d with Putnam. As we were returning we accosted Miss Jones and Miss Fletcher; and waited on them home. After which we went to see Townsend Who came in town this forenoon; we past an hour or two there and afterwards walk’d till between nine and ten. Townsends cough, still hangs upon him; and although he fansies himself essentially better, his situation appears to me more dangerous, than it did four months ago. His spirits however are as brisk and lively as they ever were; and he talks as much as ever; which I believe is rather injurious to him.
       My Time flies from me with the rapidity of a whirlwind. Every hour is precious, and every moment unemployed becomes a subject of regret. This afternoon has been lost to me; unless the view of the object before me, be turned to some profit; though even that by showing more forcibly the brevity and uncertainty of Life, should rather condemn me, for neglecting to improve every minute to the best purposes.
      